Citation Nr: 1126589	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  04-40 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED), claimed as secondary to psychological stress of service-connected venereal warts (condyloma).  

2.  Entitlement to a higher evaluation for bilateral hearing loss, evaluated as 30 percent disabling from March 12, 2004, to July 24, 2006, and at 40 percent from July 25, 2006, forward.

3.  Entitlement to an evaluation in excess of 10 percent for tinnitus. 

4.  Entitlement to an initial compensable evaluation for venereal warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to November 1967, and from September 1977 to August 1980.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from July 2004 and February 2008 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a Board hearing.  The hearing was scheduled for April 13, 2011, at the RO.  However, about a week prior to the hearing date, he submitted correspondence indicating he wished to cancel the hearing.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Board will proceed with appellate review.   

In his April 2009 VA Form 9, the Veteran contends that he has numerous psychological symptoms related to his service-connected condyloma.  The issue of entitlement to service connection for a mental disorder secondary to service-connected condyloma has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the ROfor appropriate action.  


FINDINGS OF FACT

1.  The competent and probative evidence weighs against a finding that the Veteran's ED is due to any incident or event in active service, or that it is proximately due to or the result of his service-connected venereal warts, on either a causation or aggravation basis.  

2.  From March 12, 2004, to July 24, 2006, audiograms have revealed puretone averages of no more than 76 and 70 for the right and left ears, respectively, with speech recognition at no less than 92 percent for both ears.

3.  From July 25, 2006, forward, audiograms have revealed puretone averages of no more than 90 and 84 for the right and left ears, respectively, with speech recognition at no less than 92 percent for the right ear and 94 percent for the left ear.

4.  In a May 2010 letter, prior to the promulgation of a decision in the appeal, the Veteran stated he wished to withdraw the appeal of entitlement to an evaluation in excess of 10 percent for tinnitus and to an initial compensable evaluation for venereal warts.


CONCLUSIONS OF LAW

1.  The Veteran's ED was not incurred in or aggravated by service, nor is it shown to be due to, the result of, or aggravated by the Veteran's service-connected venereal warts.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

2.  The criteria for entitlement to a higher evaluation for bilateral hearing loss, evaluated at 30 percent from March 12, 2004, to July 24, 2006, and at 40 percent from July 25, 2006, forward, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2010).

3.  The criteria for withdrawal of an appeal by the appellant of the issue of entitlement to an evaluation in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

4.  The criteria for withdrawal of an appeal by the appellant of the issue of entitlement to an initial compensable evaluation for venereal warts have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  See Dingess, supra.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

With regard to the service connection claim, in September 2007, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  In addition, the letter described how VA calculates disability ratings and effective dates.  

The Board finds that the contents of the September 2007 letter satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess, supra.  In addition, the February 2008 rating decision and September 2009 SOC explained the basis for the RO's action, and the SOC provided him with an additional 60-day period to submit more evidence. 

Next, with regard to the increased rating claim, a letter was sent to the Veteran in April 2004, prior to the initial RO decision which is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  It described what the evidence should show, including how the claimed disability had worsened.  Although no longer required, the Veteran was also asked to submit evidence and/or information in his possession to the RO.  

It is acknowledged that the VCAA letter sent to the Veteran in April 2004 does not appear to fully satisfy the requirements of Dingess or Vasquez-Flores (both of which it preceded), in that it did not describe how VA determines disability ratings and effective dates or specify that the evidence should show how the disability affected the veteran's employment and daily life.  Therefore, to this extent, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be satisfied solely by post-decisional communications.  See Mayfield, supra, 444 F.3d at 1333.  

Rather, as stated above, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  Mayfield, supra; see also Prickett, supra.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield, supra, 499 F.3d at 1323-24; Prickett, supra, 20 Vet. App. at 376.

In this case, a letter was sent to the veteran in March 2006 describing how VA determines disability ratings and effective dates.  Subsequently, in May 2008, a letter was sent to him that provided the schedular criteria to be used to evaluate his hearing loss disability and advising him that the Board would consider evidence showing how his disability affects his employment and daily life.  The claim was subsequently re-adjudicated in the May 2010 and February 2011 SSOCs.  In addition, the September 2004 rating decision, September 2004 SOC, and July 2005, September 2006, February 2008, May 2010, and February 2011 SSOCs explained the basis for the RO's action, and the SOC and SSOCs provided him with additional 60-day periods to submit more evidence.  Thus, the Board finds that the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess and Vasquez-Flores have been satisfied.

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

With regard to the duty to assist, VA obtained the Veteran's service treatment records (STRs), treatment records from the Amarillo and Albuquerque VA Medical Centers (VAMCs), and records from the Social Security Administration (SSA).  In addition, a medical opinion was obtained with regard to his service connection claim in May 2009, and he was afforded VA examinations with regard to his increased rating claim in May 2004, June 2005, July 2006, and January 2011.  

The Veteran's representative has argued, in the March 2011 Statement of Accredited Representative in Appealed Case, that the physician who rendered the May 2009 opinion with regard to the service connection claim was not provided with the correct question, and that a new opinion is necessary.  Specifically, she argues that, while the doctor addressed the general question of whether the ED is related to the service-connected condyloma, he did not address the question of whether it is related to the psychological symptoms associated with condyloma, which is the Veteran's contention.  However, as discussed in further detail below, the Board finds that a new opinion is not necessary, as service connection has not been granted for any mental disorders associated with condyloma, and there is sufficient evidence to decide the claim without a new opinion.  

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection for Erectile Dysfunction

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may also be established, under 38 C.F.R. § 3.310(a), for non-service-connected disability which is aggravated by service connected disability.  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  In such instance, a veteran may be compensated for the degree of disability over and above the degree of disability which existed prior to the aggravation of the non-service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Based upon the facts in this case, neither the old or new regulation is more favorable, and the regulatory change does not affect the outcome herein.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
First, the Veteran contends that his current ED is related to his service-connected venereal warts (condyloma).  Specifically, in his April 2009 VA Form 9, he stated that his ED was caused by the psychological factors associated with condyloma.  He attached an internet article that he stated showed that psychological symptoms can cause ED.  The article stated that psychological factors associated with ED, which include stress, anxiety, fear to perform because of past sexual failure, low self-esteem, guilt, and depression, are often experienced by men with a physical origin of ED.  In another March 2009 statement, he contends that he has anger and anxiety due to his venereal warts, and this, in turn, has caused his ED.

His STRs are negative for any complaints of ED, including a January 1980 medical examination conducted for the purpose of medical board proceedings.  

Following separation from service, the first documentation of problems with ED is a February 1997 treatment note from Dr. G.L.B.  In this regard, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran presented for a routine prostate cancer screening along with ED.  He reported a progressive 2-year history during which he had decline in the quality of his erections.  Physical examination was essentially normal.  The doctor prescribed medication.  

Subsequent treatment notes from Dr. G.L.B., including May 1999 and May 2000, indicate ongoing monitoring and prescription medication to treat ED.  Treatment notes from both the Amarillo and Albuquerque VAMCs also document ongoing treatment with medication for ED.

A VA medical opinion was obtained in May 2009.   The examiner reviewed the claims file, including medical records, and opined that the ED is less likely than not related to the service-connected venereal warts/condyloma or the medications taken for that condition.  There is no known correlation between the two conditions, and the Veteran had several problems that could be contributing factors of ED, including hypertension (at times poorly controlled), advancing age, and a low back disorder.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for ED, either on a direct or secondary basis.  

First, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current difficulty achieving erection and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's ED is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The Veteran's service records show no evidence of ED in active service.  Following service, there was no documentation of complaints or treatment for ED until 1997, 17 years after his separation from service.  Even then, he stated it had begun only 2 years prior, 15 years after separation.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for 17 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the ED to military service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Next, the weight of the evidence is also against a finding that the ED is related to his service-connected condyloma or to the psychological symptoms associated with the condition.  Although service connection was granted for venereal warts in a February 2009 rating decision, service connection has not been granted for any psychological disorders that may be secondary to the venereal warts.  Thus, the Veteran's contentions that his ED is related to psychological symptoms cannot serve as the basis for a grant of service connection.  Moreover, the physical symptoms of venereal warts have been ruled out as the cause of the ED by the 2009 VA opinion, and there is no other medical evidence suggesting that such a relationship exists.  

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for ED, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

III.  Higher Evaluation for Hearing Loss

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 C.F.R. § 4.1.  In addition, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  Additionally, 38 C.F.R. § 4.10 provides that the basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, and there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second, or hertz (Hz).  

The rating criteria for hearing loss establish 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The rows in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the row appropriate for the percentage of discrimination and the column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the row appropriate for the numeric designation for the ear having the better hearing acuity and the column appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies, 1000, 2000, 3000, and 4000 Hz, is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

As above, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert, supra, the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran contends that a higher evaluation is warranted for his service-connected bilateral hearing loss.  Service connection was granted in a March 1981 rating decision, and a 10 percent evaluation was assigned, effective from August 30, 1980, the day after he separated from service.  

In an April 1986 rating decision, the RO granted an increase to 20 percent, effective from November 18, 1985.  Then, in March 2004, the Veteran filed a request for an increased rating.  The RO initially denied the claim in the July 2004 rating decision that is the subject of this appeal, but then granted a 30 percent evaluation effective from March 12, 2004, in a September 2004 rating decision.  Finally, the RO granted a 40 percent evaluation, effective from July 25, 2006, in a September 2006 rating decision.  

The Board will examine the medical evidence pertinent to the rating period on appeal from March 12, 2004 to July 24, 2006, to determine whether an evaluation in excess of 30 percent for bilateral hearing loss is warranted.

The Veteran was afforded a VA examination in May 2004.  An audiogram revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
75
80
75
LEFT
65
65
70
70
75

On the basis of the findings shown above, the Veteran's puretone averages for the right and left ear were 76 and 70 decibels, respectively.  Speech discrimination was 92 percent for both ears.  These results fall into an exceptional pattern in the regulations, found in 38 C.F.R. § 4.86(a).  Application of Table VI results in an assignment of Roman Numeral II for both ears.  Application of Table VIA results in an assignment of Roman Numeral VI for both ears.  Thus, Table VIA will be used to determine the appropriate evaluation.  Subsequent application of Table VII results in a 30 percent evaluation under 38 C.F.R. § 4.85.  Accordingly, the results of that examination do not warrant entitlement to a rating in excess of 30 percent. 

The Veteran was afforded another VA examination in June 2005.  An audiogram revealed the following puretone thresholds, in decibels: 





HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
75
80
80
LEFT
70
65
65
70
80

On the basis of the findings shown above, the Veteran's puretone averages for the right and left ear were 76 and 70 decibels, respectively.  Speech discrimination was 92 percent for both ears.  These results are identical to those found at the May 2004 VA examination, and thus do not warrant entitlement to a rating in excess of 30 percent. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent for the rating period March 12, 2004 to July 24, 2006, as the criteria for a higher rating have not been met.    

Next, the Board has considered whether an evaluation in excess of 40 percent is warranted for bilateral hearing loss from July 25, 2006, forward. 

The Veteran was afforded a VA examination in July 2006.  An audiogram revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
75
90
90
LEFT
80
75
75
65
80

On the basis of the findings shown above, the Veteran's puretone averages for the right and left ear were 84 and 74 decibels, respectively.  Speech discrimination was 92 percent in the right ear and 100 percent in the left.  Application of Table VIA results in an assignment of Roman Numeral VIII for the right ear and Roman Numeral VI for the left ear.  Subsequent application of Table VII results in a 40 percent evaluation under 38 C.F.R. § 4.85.  Accordingly, the results of that examination do not warrant entitlement to a higher rating. 

An audiogram was conducted at the VAMC in May 2008.  It revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
80
80
75
LEFT
75
55
45
45
55

On the basis of the findings shown above, the Veteran's puretone averages for the right and left ear were 75 and 50 decibels, respectively.  Speech discrimination was 100 percent in both ears.  Application of Table VIA results in an assignment of Roman Numeral VI for the right ear.  Since the puretone thresholds for the left ear do not fall into an exceptional pattern, application of Table VI results in an assignment of Roman Numeral I for the left ear.  Subsequent application of Table VII results in a 0 percent evaluation under 38 C.F.R. § 4.85.  Accordingly, the results of that examination do not warrant entitlement to a higher rating. 

A September 2009 audiogram conducted at the VAMC revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
75
60
60
60
LEFT
70
80
80
90
85

On the basis of the findings shown above, the Veteran's puretone averages for the right and left ear were 64 and 84 decibels, respectively.  Speech discrimination was 96 percent in both ears.  Application of Table VIA results in an assignment of Roman Numeral V for the right ear and Roman Numeral VIII for the left ear.  Subsequent application of Table VII results in a 30 percent evaluation under 38 C.F.R. § 4.85.  Accordingly, the results of that examination do not warrant entitlement to a higher rating. 

The Veteran was referred to the Amarillo VAMC for another audiogram for bone-anchored hearing aid (BAHA) candidacy in January 2010.  Testing revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
85
90
90
95
LEFT
90
75
70
75
65

On the basis of the findings shown above, the Veteran's puretone averages for the right and left ear were 90 and 71 decibels, respectively.  Speech discrimination was 96 percent in both ears.  Application of Table VIA results in an assignment of Roman Numeral VIII for the right ear and Roman Numeral VI for the left ear.  Subsequent application of Table VII results in a 40 percent evaluation under 38 C.F.R. § 4.85.  Accordingly, the results of that examination do not warrant entitlement to a higher rating. 

The Veteran had bilateral BAHA implants placed in March 2010.  He was afforded another VA examination in January 2011.  An audiogram revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
80
65
60
70
LEFT
70
75
65
70
85

On the basis of the findings shown above, the Veteran's puretone averages for the right and left ear were 69 and 74 decibels, respectively.  Speech discrimination was 96 percent in the right ear and 94 percent in the left ear.  Application of Table VIA results in an assignment of Roman Numeral V for the right ear and Roman Numeral VI for the left ear.  Subsequent application of Table VII results in a 20 percent evaluation under 38 C.F.R. § 4.85.  Accordingly, the results of that examination do not warrant entitlement to a higher rating.  However, the examiner noted that the hearing loss disability had significant effects on the Veteran's occupation, in that he could experience difficulty with telephone communication and with following instructions.  In addition, he might have difficulty driving and hearing warning or alerting sounds in his environment, such as emergency vehicles.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against an evaluation in excess of 40 percent for bilateral hearing loss for the period July 25, 2006, forward, as the criteria for a higher rating have not been met.  

The Board has considered the Veteran's various statements in which he argues that his hearing loss has worsened since active service and that, despite the audiological testing results, he believes he is entitled to a higher evaluation for his hearing loss disability.  He is competent to report that which he can experience or observe, and there is no reason shown to doubt his credibility in this regard.  However, as a layperson lacking in medical training and expertise, he cannot provide a competent medical opinion regarding the severity of his bilateral hearing loss disability, including clinical evaluation of his auditory thresholds, as they relate to the criteria in the Rating Schedule.  Thus, his views are outweighed by the opinions provided by the medical professionals who discussed the Veteran's hearing loss disability and provided the relevant clinical testing to rate the claim.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran's test results do not warrant an evaluation in excess of 40 percent.

The Board has considered whether this case warrants referral to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of an extraschedular rating.  The Court of Appeals for Veterans Claims has held that audiologists' reports as to the effects of hearing loss on occupational functioning and daily activities can support consideration of an extraschedular evaluation.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).   Here, however, the evidence does not reflect that the disability at issue has caused marked interference with employment, or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008), in which the Court held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Hence, referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.

IV.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the issues of entitlement to an evaluation in excess of 10 percent for tinnitus and entitlement to an initial compensable evaluation for venereal warts, in a May 2010 letter.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues, and they are dismissed.


ORDER

Service connection for ED, claimed as secondary to the psychological stress of service-connected venereal warts, is denied.  

Entitlement to a higher evaluation for bilateral hearing loss, evaluated at 30 percent from March 12, 2004, to July 24, 2006, and at 40 percent from July 25, 2006, forward, is denied.

The appeal as to the issue of entitlement to an evaluation in excess of 10 percent for tinnitus is dismissed.



[Continued on Next Page]

The appeal as to the issue of entitlement to an initial compensable evaluation for venereal warts is dismissed.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


